872 F.2d 1025
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Perlina HARRINGTON, Plaintiff-appellant,v.Otis R. BOWEN, Secretary of Health and Human, Services,Defendants-appellees.
No. 88-5689.
United States Court of Appeals, Sixth Circuit.
April 11, 1989.

Before BOYCE F. MARTIN, Jr., KRUPANSKY, and MILBURN, Circuit Judges.
PER CURIAM.


1
Plaintiff-appellant Perlina Harrington (Harrington), has appealed from the decision of the district court granting summary judgment in favor of the Secretary of Health and Human Services (Secretary), denying Harrington's application for Supplemental Security Insurance (SSI) benefits.  Upon review of the claimant's assignments of error, the record in its entirety, and the briefs of the parties, this court concludes that the Secretary's denial of SSI benefits is supported by substantial evidence.


2
Accordingly, the summary judgment in favor of the Secretary is AFFIRMED for the reasons stated in the Magistrate's Report of March 25, 1988 as adopted by the district court on April 28, 1988.